                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

EDWARD JON PETROFF,                                 Case No. 2:18-cv-35

             Plaintiff,                             Hon. Maarten Vermaat
                                                    U.S. Magistrate Judge
v.

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
________________________________/

                                     OPINION

      In October 2013, Edward Jon Petroff fell while at work, breaking several ribs

and his collarbone, and collapsing a lung. A few weeks later, he underwent two

surgeries to fix the broken bones and have supporting metal plates installed. Petroff

then began his recovery. By the next summer, Petroff had made significant progress.

In July 2014, one of his surgeons said Petroff had “healed dramatically well” and

cleared him to return to his past work, which included sitting for up to eight hours,

lifting up to 100 pounds, and using a 90-pound jackhammer. A few months later, in

October 2014, the other surgeon said that Petroff was “doing really well” and had full

motion and full use of his arm. Nonetheless, in December 2014, Petroff applied for

disability. The Social Security Administration rejected his claim in its entirety and

Petroff requested a hearing.

      The Administrative Law Judge (ALJ) who heard Petroff’s case agreed in part

with Petroff, ruling that he was entitled to receive disability from October 21, 2013
through October 21, 2014, but also concluding that Petroff’s disability ended on

October 22, 2014. Petroff now appeals this ruling.

      This Court has reviewed the ALJ’s decisions and concludes that the ALJ

applied the correct legal standards and based her decision on substantial evidence.

Accordingly, the ALJ’s decision is affirmed.

                               Standard of Review

      Review of an ALJ’s decision is limited to two issues: (1) “whether the ALJ

applied the correct legal standards,” and (2) “whether the findings of the ALJ are

supported by substantial evidence.” Winslow v. Comm’r of Soc. Sec., 566 F. App’x

418, 420 (6th Cir. 2014) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405

(6th Cir. 2009)); see also 42 U.S.C. § 405(g). The Court may not conduct a de novo

review of the case, resolve evidentiary conflicts, or decide questions of credibility.

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). It is the Commissioner who is

charged with finding the facts relevant to an application for disability benefits, and

the Commissioner’s findings are conclusive provided they are supported by

substantial evidence. 42 U.S.C. § 405(g).

      Substantial evidence is defined as more than a mere scintilla of evidence but

“such relevant evidence that a reasonable mind might accept as adequate to support

a conclusion.” Jones v. Sec’y of Health & Human Servs., 945 F.2d 1365, 1369 (6th Cir.

1991). In determining the substantiality of the evidence, the Court must consider the

evidence on the record as a whole, and take into account whatever evidence in the

record fairly detracts from its weight. Richardson v. Sec’y of Health & Human Servs.,




                                         -2-
735 F.2d 962, 963 (6th Cir. 1984) (citations omitted). The substantial evidence

standard presupposes the existence of a zone within which the decision maker can

properly rule either way, without judicial interference. Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986) (citation omitted). This standard affords to the

administrative decision maker considerable latitude, and indicates that a decision

supported by substantial evidence will not be reversed simply because the evidence

would have supported a contrary decision. Bogle v. Sullivan, 998 F.2d 342, 347 (6th

Cir. 1993).

                                Procedural Posture

      Petroff applied for Social Security disability insurance benefits on December

16, 2014. (PageID.191-197.) In his application, Petroff alleged that he became

disabled on October 21, 2013. (PageID.191.) Petroff’s application was initially denied,

(PageID.91-101), and he subsequently requested an administrative hearing before an

ALJ, (PageID.111). The ALJ held a hearing on January 4, 2017, at which Petroff was

represented by counsel. (PageID.58-88.)

      On March 27, 2017, the ALJ rejected the Social Security Administration’s

initial denial of benefits and issued a partially-favorable decision, concluding that

Petroff became disabled October 21, 2013, but that the disability ended on October

22, 2014. (PageID.39-54.) The ALJ’s decision became the agency’s final decision on

January 12, 2018, when the Appeals Council denied Petroff’s request for review.

(PageID.24-28.)




                                          -3-
              Petroff then filed this appeal, seeking judicial review of the agency’s final

decision denying his request for disability benefits. Both parties consented to proceed

before a Magistrate Judge on May 24, 2018. (PageID.739.)

                                                               Background

              Petroff was born in April 1959. (PageID.64.) He is 6’1”, weighs 205 pounds, and

has a high school education. (PageID.64.) He was previously employed as a highway

maintenance worker and foreman at the Michigan Department of Transportation.

(PageID.66.) Although the Dictionary of Occupational Titles (“DOT”) defines the

exertional level of these positions as medium, Petroff performed both positions at a

“very heavy exertional level.” (PageID.49.)

              On October 21, 2013, Petroff fell while at work (PageID.443)1, fracturing his

left clavicle and several ribs, as well as sustaining a collapsed lung. (PageID.340.) He

was initially hospitalized for several days at Portage Health, where doctors inserted

a chest tube. (PageID.340.) Shortly thereafter, Petroff was seen by his primary

physician, Dr. Thomas McConnon, who prescribed Petroff morphine and tramadol for

the pain. (PageID.296.) Petroff was then sent to the Mayo Clinic, where Dr. Stephen

Sems performed an operative fixation of the left clavicle on November 4, 2013,

(PageID.529-530), and Dr. David Morris performed an operative fixation of the



                                                            
 

         The circumstances surrounding Petroff’s fall are not entirely clear. One
              1

medical record states that Petroff “fell off a utility bay belt at work from about 4 feet
up[.]” (PageID.445.) Another medical record states that Petroff was “standing in the
bed of a truck using a cleaning device when he fell from the truck and hit the ground.”
(PageID.448.)


                                                                  -4-
fractured ribs with correction of the deformity on November 11, 2013. (PageID.528).

Because of the pain, Petroff could not lie flat and was forced to sleep in a recliner for

several months following his fall. (PageID.301.)

      According to the medical records, Petroff’s condition steadily improved over the

next year. As of February 17, 2014, Petroff reported his pain level at 3 or 4 out of 10.

(PageID.507.) As of February 24, 2014, Petroff reported that he was going to physical

therapy twice per week and doing exercises at home. (PageID.307, 507.) As of April

30, 2014, Petroff was “able to drive, get dressed, etc. and [was] not requiring

assistance with activities of daily living any longer.” (PageID.314.) As of June 2, 2014,

Petroff was lifting 60 pounds during physical therapy, but Petroff also believed that

lifting this amount of weight caused him pain. (PageID.317.) On July 25, 2014, Dr.

Morris fully cleared Petroff to return to his position as a highway maintenance

worker with respect to his rib injuries. (PageID.509.) Dr. Morris believed that Petroff

could sit up to eight hours, lift 100 pounds, traverse rough terrain, and use a 90-

pound jackhammer. (PageID.509.) Similarly, on October 20, 2014, Dr. Morris stated:

“From my standpoint there should be no restrictions for the patient’s work or for any

future procedures.” (PageID.508.)

      Although Petroff’s condition improved, he also continued to complain of

discomfort and pain. For example, on July 1, 2014, Petroff felt that his improvement

from physical therapy had “plateaued” and reported hand numbness. (PageID.319.)

Despite Petroff’s complaints, Dr. McConnon refused to prescribe Petroff any more

morphine or any other narcotic pain medication. (PageID.319.) On August 7, 2014,




                                          -5-
Petroff complained of left clavicle pain and wanted the metal plate attached to his

clavicle removed. (PageID.322.) Dr. McConnon’s physical examination of Petroff

revealed no significant abnormalities other than tenderness. (PageID.323.) Following

this examination, Dr. McConnon noted that he saw “no particular benefit to removing

the hardware from the left clavicle.” (PageID.323.)

      On October 21, 2014, Dr. Sems found that Petroff was “doing really well.”

(PageID.512.) Petroff reported that left clavicle pain was at 3 out of 10, and that he

had full motion and full use of his arm. (PageID.512.) Petroff complained that he felt

pain when he went hiking with a backpack. (PageID.512.) X-rays showed that his

clavicle fracture had fully healed and that the hardware was stable with no signs of

loosening. (PageID.512.) Nonetheless, Petroff requested to have the hardware

removed. (PageID.512.) The following week, Petroff had surgery to remove the

hardware.

      On February 16, 2015, Petroff had a worker’s compensation follow-up

appointment with Dr. McConnon. (PageID.546.) At this appointment, Petroff told Dr.

McConnon that he could lift 10 pounds above his head and carry 50 pounds for a short

distance, but both of these activities caused him pain in his ribs. (PageID.546.) Dr.

McConnon noted the reports from the Mayo Clinic had “cleared him to return to work

in regards to his rib injuries.” (PageID.546.) Dr. McConnon then conducted a brief

physical examination of Petroff, which revealed normal findings with the exception

of “tenderness” by the clavicle and “along the rib fractures where the metal plates

are.” (PageID.547.) Relying on Petroff’s subjective complaints, Dr. McConnon wrote:




                                         -6-
             [It] [i]s my opinion that [at] this time he has reached his
             maximum recovery. I do not feel he is able to do his
             previous level of activity in his previous job. I will not be
             ordering any further physical therapy. If Worker’s
             Compensation wishes a functional capacity, that would be
             their choice. I cannot see how he’ll be instructed, as at the
             present time as outlined above he can only have a 45
             minute session of physical therapy, and then needs 1-2
             days off to recover.

(PageID.547-547.)

                                  ALJ’s Decision

      Generally, the ALJ must employ a five-step sequential analysis to determine

whether the claimant is disabled as defined by the Social Security Act. See 20 C.F.R.

§ 404.1520; Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004). At step

one, the ALJ determines whether the claimant can still perform substantial gainful

activity. 20 C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ determines whether the

claimant’s impairments are considered “severe.” 20 C.F.R. § 404.1520(a)(4)(ii). At

step three, the ALJ determines whether the claimant’s impairments meet or equal a

listing in 20 C.F.R. part 404, Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii).

At step four, the ALJ determines whether the claimant has the residual functional

capacity (“RFC”) to still perform past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv).

At step five, after considering the claimant’s RFC, age, education, and work

experience, the ALJ determines whether a significant number of other jobs exist in

the national economy that the claimant can perform. 20 C.F.R. § 404.1520(a)(4)(v).

If the ALJ determines the claimant is not disabled under any step, the analysis ceases

and the claimant is declared as not disabled. 20 C.F.R § 404.1520(a)(4).




                                         -7-
       The claimant has the burden of proving the existence and severity of

limitations caused by his impairments and that he is precluded from performing past

relevant work through step four. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th

Cir. 2003). At step five, it is the Commissioner’s burden “to identify a significant

number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id.

      In addition, when evaluating whether the claimant’s disability has ended, the

ALJ must employ an eight-step sequential analysis. See 20 C.F.R. § 404.1594(f)(1-8).

At step one, the ALJ examines whether the claimant is engaging in substantial

gainful activity. 20 C.F.R. § 404.1594(f)(1). At step two, the ALJ determines whether

the claimant has an impairment or combination of impairments which meets or

equals the severity of a listed impairment. 20 C.F.R. § 404.1594(f)(2). At step three,

the ALJ determines whether the claimant has experienced any medical improvement.

20 C.F.R. § 404.1594(f)(3). “Medical improvement” is defined as any decrease in the

medical severity of the claimant’s previously disabling impairments. 20 C.F.R. §

404.1594(b)(1). If the answer is yes, the ALJ proceeds to step four. If the answer is

no, the ALJ skips step four and proceeds to step five. At step four, if there has been a

medical improvement, the ALJ determines whether the medical improvement is

related to the claimant’s ability to perform work. 20 C.F.R. § 404.1594(f)(4). If the

answer is no, the ALJ proceeds to step five. If the answer is yes, the ALJ proceeds to

step six. At step five, the ALJ considers whether any exceptions to the medical

improvement standard apply. 20 C.F.R. § 404.1594(f)(5). At step six, assuming the




                                         -8-
medical improvement is related to the claimant’s ability to work or an exception

applies, the ALJ determines whether the claimant’s current impairments in

combination are severe. 20 C.F.R. § 404.1594(f)(6). At step seven, the ALJ assesses

the claimant’s RFC to determine whether he or she can perform past relevant work

experience. 20 C.F.R. § 404.1594(f)(7). At step eight, the ALJ determines whether,

given the claimant’s RFC, age, education, and past experience, the claimant can

perform other substantial gainful work. 20 C.F.R. § 404.1594(f)(8). “There is no

presumption of continuing disability.” Kennedy v. Astrue, 247 F. App’x 761, 764 (6th

Cir. 2007) (citing Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286-87 n.1

(6th Cir. 1994). However, the “ultimate burden of proof lies with the Commissioner

in termination proceedings.” Id.

      Here, the ALJ first applied the five-step analysis followed by the eight-step

analysis. The parties do not dispute that the ALJ applied the proper procedural steps

in her opinion. The Court also finds that the ALJ, in her thorough 15-page opinion,

applied the correct procedural steps.

      With respect to the five-step analysis, the ALJ found that, beginning on

October 21, 2013, Petroff had the following several severe impairments: “multiple left

side upper body fractures with traumatic pneumothorax and status post-surgical

fixation of ribs and of left clavicle, surgical correction of deformity, and obesity[.]”

(PageID.43.) The ALJ then detailed Petroff’s medical records and concluded that,

from October 21, 2013 through October 21, 2014, Petroff had the RFC to perform

sedentary work with the following limitations:




                                         -9-
             [T]he claimant could never climb ladders, ropes or
             scaffolds. The claimant could never work at unprotected
             heights or around dangerous moving machinery. The
             claimant was able to occasionally crawl. The claimant
             could occasionally push or pull with the left upper
             extremity and occasionally reach overhead with the left
             upper extremity. The claimant could not drive a vehicle as
             a job task. The claimant needed to avoid concentrated
             exposure to extreme cold, humidity and wetness. The
             claimant could frequently, but not constantly, engage in
             neck rotation to the right.

(PageID.45.) Based on Petroff’s RFC, age, education, and work experience, as well as

the testimony from the vocational expert at the hearing, the ALJ determined that

“there were no jobs that existed in significant numbers in the national economy that

the claimant could have performed.” (PageID.50.)

      After initially finding that Petroff was disabled, the ALJ then addressed

whether the disability had ended. Based on his age, education, and previous work

experience, Petroff’s disability would have continued if the ALJ found that Petroff

could perform only light work. 20 C.F.R. § 404, Appendix 2, Subpart P, Table No. 2,

Rule 202.06. In other words, Petroff’s disability would end only if the ALJ determined

that he was capable of performing “medium work.” Medium work is defined as lifting

up to 50 pounds occasionally and lifting or carrying up to 25 pounds frequently. 20

C.F.R. § 404.1567. The regulations further explain that “[a] full range of medium

work requires standing or walking, off and on, for a total of approximately 6 hours in

an 8-hour workday” and “sitting may occur intermittently during the remaining

time.” SSR 83-10, 1983 WL 31251 (1983).




                                        - 10 -
      Relying on Dr. Morris’s October 20, 2014 opinion and Petroff’s own statements

from October 21, 2014, the ALJ determined that medical improvement occurred as of

October 22, 2014. (PageID.50.) The ALJ then determined that Petroff had the RFC to

perform medium work with the following limitations:

               [T]he claimant should never climb ladders, ropes or
               scaffolds. The claimant should never work at unprotected
               heights or around dangerous moving machinery. The
               claimant can occasionally crawl. The claimant can
               occasionally push and pull with the left upper extremity
               and occasionally reach overhead with the left upper
               extremity. The claimant should not drive a vehicle as a job
               task. The claimant should avoid concentrated exposure to
               cold, humidity and wetness. The claimant is able to engage
               in frequent, but not constant, neck rotation to the right.

(PageID.51.)

      Furthermore, the ALJ concluded that Petroff’s claimed limitations – an

inability to lift more than 50 pounds occasionally and 10 to 15 pounds repetitively, sit

for more than 1 hour, stand for more than 20 minutes, and reach overhead with the

left upper extremity (PageID.52) – were “not entirely consistent with the medical

evidence and other evidence in the record.” (PageID.51.) The ALJ noted that the

objective medical examinations showed that Petroff had “almost full range of motion

in his left shoulder, normal motor strength, no atrophy, good reflexes and occasional

tenderness.” (PageID.52.) In addition, the ALJ mentioned that Petroff had driven to




                                         - 11 -
Arizona and went hiking. Accordingly, the ALJ concluded that Petroff was capable

of “medium work.” (PageID.52.)2

              Next, relying on the testimony of the vocational expert at the hearing, the ALJ

found that a person with the same age, education, work experience, and RFC as

Petroff would be able to perform jobs that exist in significant numbers in the national

economy, such as an order picker (56,800 jobs nationally); dishwasher (345,000 jobs

nationally); and dining room attendant (164,000 jobs nationally). (PageID.53.) This

conclusion is also not in dispute.

              Based on these findings, the ALJ concluded that Petroff’s disability ended on

October 21, 2014. (PageID.53.)

                                                               Discussion

              Petroff argues that the ALJ erred when he failed to afford controlling weight

to the February 2015 medical opinion of Dr. Thomas McConnon. Petroff also argues

that the ALJ’s finding that a medical improvement occurred as of October 22, 2014 is

not supported by substantial evidence. The Court addresses each argument in turn.  


I.            Whether the ALJ Properly Considered Dr. McConnon’s February 2015
              Treatment Note




                                                            
 

         The Court further notes that the ALJ’s finding that Petroff can perform
              2

medium work is supported by the medical opinion of Dr. Morris, who cleared Petroff
to lift up to 100 pounds and use a 90-pound jackhammer. This finding is also
supported by the October 2014 treatment note of Dr. Sems, who determined that
Petroff had full range and full use of his left arm and placed no restrictions on Petroff.


                                                                 - 12 -
              At an appointment on February 16, 2015,3 Dr. McConnon wrote that Petroff

could not return to past work. (PageID.546.) During this appointment, Petroff told

Dr. McConnon that he could lift 10 pounds above his head and carry 50 pounds for a

short distance, but both of these activities caused him to experience pain in his ribs.

(PageID.546.) Petroff also said that he had been doing 45-minute sessions of physical

therapy 2-3 times a week but that he needs to take it easy the day after the sessions

because he is in so much pain. (PageID.546.) Dr. McConnon noted that he had the

reports from the Mayo Clinic, which had “cleared him to return to work in regards to

his rib injuries.” (PageID.546.) Dr. McConnon then conducted a brief physical

examination of Petroff, which revealed largely normal findings with the exception of

“tenderness” by the clavicle and “along the rib fractures where the metal plates are.”

(PageID.547.) Following the appointment, Dr. McConnon wrote:

                             [It] [i]s my opinion that [at] this time he has reached his
                             maximum recovery. I do not feel he is able to do his
                             previous level of activity in his previous job. I will not be
                             ordering any further physical therapy. If Worker’s
                             Compensation wishes a functional capacity, that would be
                             their choice. I cannot see how he’ll be instructed, as at the
                             present time as outlined above he can only have a 45
                             minute session of physical therapy, and then needs 1-2
                             days off to recover.

(PageID.547-547.)




                                                            
 

        The appointment was on February 16, 2015 and the medical record was
              3

signed by Dr. McConnon on February 18, 2015.  


                                                               - 13 -
      In the decision, the ALJ adequately discussed the treatment provided by Dr.

McConnon. (PageID.46, 49, 51.) With respect to the February 2015 treatment note,

the ALJ stated:

               On February 18, 2015, Dr. McConnon stated that he did
               not believe that the claimant could return to his past work.
               However, he specifically noted that no functional capacity
               statement was being provided (Exhibit 5F/10-11). Indeed,
               no function by function statement was provided by Dr.
               McConnon at that time. However, as will be discussed
               below, the record evidence is sufficient to show limitations
               that preclude the claimant’s return to past work.

(PageID.49.)

      Generally, a treating physician’s medical opinion is entitled to great weight

when evaluating a patient’s alleged disability. Buxton v. Halter, 246 F.3d 762, 773

(6th Cir. 2001). The ALJ must give controlling weight to a treating physician’s

medical opinion when (1) the opinion is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and (2) the opinion “is not inconsistent

with the other substantial evidence in the case record.” Gayheart v. Comm’r of Soc.

Sec., 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527). If an ALJ

affords less than controlling weight to a treating source’s opinion, the ALJ must

provide “good reasons” for discounting the opinion. Id. at 376. The reasons must be

“supported by the evidence in the case record, and must be sufficiently specific to

make clear to any subsequent reviewers the weight the adjudicator gave to the

treating source’s medical opinion and the reasons for that weight.” Id.

      The first issue that must be addressed is whether Dr. McConnon’s treatment

note is considered a medical opinion. The Social Security regulations define “medical



                                          - 14 -
opinions” as “statements from acceptable medical sources that reflect judgments

about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your

physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1). The Sixth Circuit has

stated that “[a] doctor’s report that merely repeats the patient’s assertions is not

credible, objective medical evidence and is not entitled to the protections of the good

reasons rule.” Mitchell v. Comm’r of Soc. Sec., 330 F. App’x 563, 569 (6th Cir. 2009).

      In this case, Dr. McConnon’s statement that Petroff could not perform past

work is overwhelmingly based on Petroff’s subjective complaints. In reaching his

opinion, Dr. McConnon exclusively relied on Petroff’’s own statements that he could

only do a 45-minute session of physical therapy but then would need 1 to 2 days off.

The actual physical examination revealed no abnormalities except for some

tenderness. The surgical wounds were well healed. The clavicle fracture was stable.

Petroff had “[g]ood range of motion of the chest wall with arm movements.” Despite

these objective findings, Dr. McConnon’s treatment note exclusively relied on the

limitations that Petroff stated. And, the Court notes that, only a couple months

earlier, Dr. McConnon wrote that Petroff had a tendency to exaggerate most of his

symptoms. (PageID.397.) Furthermore, as mentioned above, the ALJ concluded that

Petroff’s claims were “not entirely consistent with the medical evidence and other

evidence in the record.” (PageID.51.)

      In addition, even assuming that Dr. McConnon’s treatment note is a medical

opinion, the failure of affording the opinion any weight is harmless. The Sixth Circuit




                                        - 15 -
has recognized that a violation of the “good reasons” rule could constitute harmless

error where the Commissioner made findings consistent with the treating source’s

opinion. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th Cir. 2004).

      Here, the ALJ’s decision is consistent with Dr. McConnon’s overall opinion. As

mentioned above, Dr. McConnon’s overall opinion was that Petroff could not return

to past work. The opinion was offered following a worker’s compensation follow-up

appointment. Although the ALJ noted the deficiencies in Dr. McConnon’s purported

opinion — that “no functional statement was being provided” and that “no function-

by-function statement was provided” — the ALJ determined that the evidence clearly

established that Petroff could not return to past work. Because the ALJ’s decision is

consistent with Dr. McConnon’s purported opinion that Petroff could not return to

past work, the Court finds that ALJ did not commit a reversible error.


II.   Whether the ALJ’s Finding of Medical Improvement Is Supported By
      Substantial Evidence

      Petroff also argues that the ALJ erred when she found that a medical

improvement occurred as of October 22, 2014. Petroff states, “[s]ince there is no

substantial evidence of medical improvement, as demonstrated by the Statement of

Facts and the previous section of the Argument of this Brief, then the ALJ’s Decision

after the point at which it found [Petroff] to have demonstrated medical improvement

cannot be sustained.” (PageID.754.) However, Petroff does not offer any meaningful

analysis on this point. Instead, Petroff conclusory states that the ALJ failed to meet




                                        - 16 -
the medical improvement standard in Cutlip v. Sec’y of Health & Human Servs., 25

F.3d 284 (6th Cir. 1994).

      To the extent Petroff is asking the Court to reexamine the entire record and

reweigh all the evidence to determine whether a medical improvement occurred, that

is not the appropriate standard. See, e.g., Haun v. Comm’r of Soc. Sec., 107 F. App’x

462, 465 (6th Cir. 2004) (“We may not reweigh conflicting evidence on appeal, but

instead must affirm [the court’s] decision because substantial evidence supports it.”);

Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (“In reviewing the ALJ’s

decision, we neither reweigh the evidence nor substitute our judgment for that of the

agency.”).

      In addition, contrary to Petroff’s argument, the ALJ’s finding of a medical

improvement is supported by substantial evidence. As the ALJ explained, Petroff’s

condition steadily improved in the year following his fall. As early as April 2014,

Petroff was capable of driving, dressing himself, and did not require any assistance

with activities of daily living. On July 25, 2014, Dr. Morris opined that Petroff could

return to his past work, which required him to use a 90-pound jackhammer. And on

October 21, 2014, Dr. Sems found that Petroff was doing “really well” and exhibited

full motion of his arm and full use of his arm. Although Petroff had surgery to remove

the metal hardware shortly after October 21, 2014, the surgery was solely for comfort

and had no impact on Petroff’s restrictions. In fact, Dr. McConnon did not think that

there would be any benefit of removing the hardware. Accordingly, the Court finds




                                        - 17 -
that there was substantial evidence to support the ALJ’s finding that Petroff

medically improved as of October 22, 2014.

                                     Conclusion

      The Court is sympathetic toward Petroff as he suffered a serious and

undoubtedly painful injury that required multiple surgeries and a long recovery. A

review of the record, however, indicates that the ALJ conducted a procedurally correct

review of the Social Security Administration’s denial of Petroff’s disability claim. The

ALJ’s findings included consideration of Dr. McConnon’s February 2015 treatment

note. The ALJ’s conclusions (a) that Petroff’s medical condition had improved as of

October 22, 2014, (b) that Petroff’s residual functional capacity allowed him to

perform “medium work,” and (c) that there were significant numbers of jobs he could

perform in the national economy were supported by substantial evidence. Thus, the

Court finds that there is substantial evidence to support the Commissioner’s decision

that Petroff was not disabled as of October 22, 2014. Accordingly, the decision of the

Commissioner is AFFIRMED and Petroff’s request for relief is DENIED. A separate

order shall issue.

Dated: March 29, 2019
                                            /s/ `ttÜàxÇ ixÜÅttà                  .
                                           MAARTEN VERMAAT
                                           U.S. MAGISTRATE JUDGE




                                         - 18 -
